Citation Nr: 1002781	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  04-20 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for intervertebral disc syndrome (IVDS) of the 
lumbar spine with bilateral lower extremity radiculopathy.    

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This case was previously before the Board in September 2007.  
At that time, in a September 2007 Board remand, the current 
appeal was remanded for further development.  The requested 
development was completed by the Appeals Management Center 
(AMC).  The case has been returned to the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

During the August 2009 VA examination, the Veteran reported 
that he was receiving disability payments from the Social 
Security Administration (SSA).  This raises the probability 
that there are relevant SSA records.  These SSA records are 
not in the claims folder and there is no indication that they 
have been considered by the agency of original jurisdiction 
(AOJ).  In accordance with the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to obtain and consider relevant 
Federal records, such as those held by SSA.  38 U.S.C.A. 
§ 5103A (West 2002).  

Accordingly, while the Board regrets the further delay, the 
case must be REMANDED for the following action:

1.  The AOJ should request a complete 
copy of the Veteran's medical records 
from SSA.  

2.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


